United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 8, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60088
                          Summary Calendar


MARIA DEL CARMEN HEREDIA-CAMINO,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78-874-208
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Maria Del Carmen Heredia-Camino petitions this court for

review of a decision by the Board of Immigration Appeals (BIA)

allegedly denying her request for an extension of time to file an

appeal brief to appeal the Immigration Judge’s decision denying

her application for asylum, withholding of removal, and

protection under Convention Against Torture.   Heredia-Camino’s

argument is misplaced; the BIA granted her motion for an




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60088
                                 -2-

extension of time.   The BIA rejected her brief because it was not

served on the INS office of record.

     To the extent she alleges a due process violation based on

the rejection of her brief, she has failed to demonstrate

substantial prejudice.   Anwar v. INS, 116 F.3d 140, 145 (5th Cir.

1997).   Heredia-Camino has not shown that she was unable or

unwilling to return “‘because of persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.’”

See Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994)(quoting 8

U.S.C. § 1101(a)(42)(A));

     PETITION DENIED.